UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6047


MICHAEL R. RAY, a/k/a Michael Robert Ray,

                  Plaintiff - Appellant,

             v.

JOHNNY SIMON, ISM Supervisor FCI Estill; MATTHEW B.
HAMIDULLAH, Former Warden FCI Estill; ROY LATHROP, Paralegal
SC Consolidated Legal Center FBOP; KERRY L. MENCHEN, Deputy
Attorney General State of New Jersey; THOMAS J. MULVANEY,
Investigator #909 State of New Jersey; KENNETH E. CRANE,
Investigator #1689 State of New Jersey; RITCHIE KING,
Investigator #1276 State of New Jersey; NINA MUSE, Acting
Detainer Administrator State of New Jersey; ARNITA JONES,
Inmate Systems Manager FCI Estill; WARDEN, FCI-Estill,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cv-01143-TLW)


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael R. Ray, Appellant Pro Se.       Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina;
Keith s. Massey, Jr., OFFICE OF THE NEW JERSEY ATTORNEY GENERAL,
Trenton, New Jersey, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Michael R. Ray appeals from the district court’s order

accepting the recommendation of the magistrate judge and denying

relief      on    his   28   U.S.C.   § 2241        (2006)   petition     in    which    he

alleged claims pursuant to 42 U.S.C. § 1983/Bivens. *                            We have

reviewed the record and find no reversible error.                         Accordingly,

we affirm the order of the district court.                           See Ray v. Simon,

No. 4:07-cv-01143-TLW (D.S.C. Dec. 24, 2008).                         We dispense with

oral       argument     because     the     facts    and     legal    contentions       are

adequately        presented    in     the    materials       before     the    court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




       *
       See Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).


                                              2